2010 NOTICE OF ANNUAL MEETING AND PROXY STATEMENT Notice of ANNUAL MEETING OF SHAREHOLDERS To be held February 18, 2010 To Our Shareholders: The Annual Meeting of the Shareholders of Matthews International Corporation will be held at 6:00 PM on Thursday, February 18, 2010 at the Sheraton Station Square Hotel, 300 West Station Square Drive, Pittsburgh, Pennsylvania, for the purpose of considering and acting upon the following: 1. To elect two directors of the Company for a term of three years. 2. To ratify the appointment of PricewaterhouseCoopers LLP as the independent registeredpublic accounting firm to audit the records of the Company for the fiscal year ending September 30, 2010. 3. To transact such other business as may properly come before the meeting. Shareholders of record as of December 31, 2009 will be entitled to vote at the Annual Meeting or any adjournments thereof. Please indicate on the enclosed proxy card whether you will or will not be able to attend this meeting. Return the card in the enclosed envelope as soon as possible.If you receive more than one proxy card (for example, because you own common stock in more than one account), please be sure to complete and return all of them. We hope you can be with us for this important occasion. Sincerely, Steven F. Nicola Corporate Secretary January 15, 2010 Matthews International Corporation Proxy Statement Table of Contents Page Proxy Statement 1 Outstanding Stock and Voting Rights 2 General Information Regarding Corporate Governance 3 Board of Directors 3 Board Composition 3 Board Committees 3 Executive Committee 3 Nominating and Corporate Governance Committee 4 Audit Committee 4 Compensation Committee 5 Meeting Attendance 5 Compensation of Directors 5 Director Compensation Table 6 Access to Directors 7 Proposal 1 – Election of Directors 7 Nominees 8 Continuing Directors 9 Proposal 2 – Selection of Independent Registered Public Accounting Firm 10 Stock Ownership 11 Stock Ownership Guidelines 12 Executive Compensation and Retirement Benefits 13 Compensation Committee Report 13 Compensation Discussion and Analysis 13 Annual Compensation of the Named Executive Officers 23 Summary Compensation Table 23 Grants of Plan-Based Awards Table 25 Outstanding Equity Awards at Fiscal Year-End Table 26 Option Exercises and Stock Vested Table 27 Retirement Benefits 27 Pension Benefits Table 28 Potential Payments Upon Termination or Change in Control 28 Audit Committee Matters 31 Relationship with Independent Registered Public Accounting Firm 32 Certain Transactions 32 Compliance with Section 16(a) of the Exchange Act 33 Shareholder Proposals for the 2011 Annual Meeting 33 Other Matters 33 Matthews International Corporation Two
